



Exhibit 10.2
THIRD AMENDED AND RESTATED SECURED PROMISSORY NOTE
$94,300,000
 
 
 
September 23, 2016



FOR VALUE RECEIVED, KBSII 445 SOUTH FIGUEROA, LLC, a Delaware limited liability
company (“Borrower”), HEREBY PROMISES TO PAY to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), the principal sum of Ninety Four Million Three
Hundred Thousand Dollars ($94,300,000), or if less, the aggregate unpaid
principal amount of all disbursements disbursed by Lender pursuant to the
requirements set forth in the Loan Agreement dated as of September 15, 2010, as
amended pursuant to a letter agreement dated as of September 15, 2015 (as
amended, supplemented or restated from time to time the “Loan Agreement”), among
Borrower, Lender, certain other Lenders named therein or made parties thereto
and Wells Fargo Bank, National Association, as Administrative Agent, together
with interest on the unpaid principal balance hereof at the rate (or rates)
determined in accordance with Section 2.7 of the Loan Agreement from the date
such principal is advanced until it is paid in full. It is contemplated that
there will be advances and payments under this Note from time to time, but no
advances or payments under this Note (including payment in full of the unpaid
balance of principal hereof prior to maturity) shall affect or impair the
validity or enforceability of this Note as to future advances hereunder.
This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.
The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.
This Note is secured by, among other things, the Deed of Trust referred to in
the Loan Agreement.
Interest on the Loan is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other charges and
fees, in addition to the interest charges described in the Loan Agreement, as
set forth more fully in the Loan Agreement.
All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.
Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.
Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrower. Subject to the terms of the Loan
Agreement, Lender may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrower’s
obligations hereunder without affecting or diminishing Lender’s right of
recourse against Borrower, which right is hereby expressly reserved.





--------------------------------------------------------------------------------





This Note has been delivered and accepted at Los Angeles, California. This Note
shall be interpreted in accordance with, and the rights and liabilities of the
parties hereto shall be determined and governed by, the laws of the State of
California.
All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrower or Lender at the address and in the
manner provided for in the Loan Agreement.
In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lender has received interest hereunder in excess of the
highest rate applicable hereto, Lender shall, at Lender’s election, either (a)
promptly refund such excess interest to Borrower or (b) credit such excess to
the principal balance hereof. This provision shall control over every other
provision of all agreements between Borrower and Lender.
Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
This Note (the “New Note”), is issued in replacement of (i) a Second Amended and
Restated Secured Promissory Note, dated March 1, 2011, in the principal amount
of $54,300,000, previously issued by Borrower to Wells Fargo Bank, National
Association, pursuant to the Loan Agreement, and (ii) a Second Amended and
Restated Secured Promissory Note, dated March 1, 2011, in the principal amount
of $40,000,000, previously issued by Borrower to Union Bank, N.A., pursuant to
the Loan Agreement (together, the “Previous Notes”) and shall not be construed
as a novation of the Previous Notes. Aggregate amounts outstanding under the
Previous Notes shall be deemed outstanding under the New Note.
The limitations on personal liability of the shareholders, partners and members
of Borrower contained in Section 13.27 of the Loan Agreement shall apply to this
Note.


[Signature Follows on Next Page]




- 2 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has executed this Note as of the date first set
forth above.
BORROWER


KBSII 445 SOUTH FIGUEROA, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer












Signature Page - Third Amended and Restated Secured Promissory Note